     Case 3:18-cv-01601-AJB-DEB Document 103 Filed 11/23/20 PageID.2129 Page 1 of 7



1
2
3
4
5
6                               UNITED STATES DISTRICT COURT
7                             SOUTHERN DISTRICT OF CALIFORNIA
8
9      RUDIE THOMAS,                                     Case No.: 18-cv-1601-AJB-MSB
10                                      Plaintiff,       ORDER GRANTING MOTION TO
                                                         DISMISS
11     v.
12     GREGORY J. SLAVONIC, Acting                       (Doc. No. 87)
13     Secretary of the Navy et al.,
14                                     Defendants.

15
16          Defendant, Acting Secretary of the Navy 1 (“Secretary”), moves to dismiss Plaintiff
17    Rudie Thomas’s (“Thomas”) first amended complaint (“FAC”) for lack of subject matter
18    jurisdiction, failure to state a claim, insufficient service of process, and failure to comply
19    with the requirements to make a “short and plain statement” under the Federal Rules of
20    Civil Procedure. (Doc. No. 87.) For the reasons set forth, the Court GRANTS the
21    Secretary’s motion to dismiss.
22                                      I.   BACKGROUND 2
23          According to Thomas, during his employment as a Supply Technician at the Naval
24    Medical Center in San Diego, California, from January 23, 2008 to November 27, 2017,
25    he was a victim of discrimination, harassment, intimidation, retaliation, hostile work
26
27    1
        At this time, the Acting Secretary of the Navy is no longer Thomas B. Modly. The current Acting
      Secretary, Gregory J. Slavonic, is therefore substituted in this case. See Fed. R. Civ. P. 25(d).
28    2
        The following facts are from Thomas’s FAC. (Doc. No. 4.)
                                                     1
                                                                                 18-cv-1601-AJB-MSB
     Case 3:18-cv-01601-AJB-DEB Document 103 Filed 11/23/20 PageID.2130 Page 2 of 7



1     environment, intentional emotional distress, falsifying of his time card and Safety Report,
2     false accusations, and fabrication of a letter of reprimand and Standard Operating
3     Procedures. He alleges that such harm stem from his decision in June 2013 to whistleblow
4     against his supervisor, Leagaioalii C. Mapu, for improperly disposing of government
5     property. In his FAC, Thomas recounted incidents involving various supervisors,
6     coworkers, and Human Resources representatives, the named defendants in this case. With
7     his FAC, Thomas brings five causes of actions under Title VII of the Civil Rights Act of
8     1964, 42 U.S.C. §2000e, falsifying documentation, 42 U.S.C. § 1983, and the
9     Whistleblower Protection Act.
10                                  II.   LEGAL STANDARD
11          Subject Matter Jurisdiction
12          “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins.
13    Co., 511 U.S. 375, 377 (1994). Accordingly, “[a] federal court is presumed to lack
14    jurisdiction in a particular case unless the contrary affirmatively appears.” Stock W., Inc. v.
15    Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989). The party asserting subject
16    matter jurisdiction has the burden of persuasion for establishing it. Hertz Corp. v. Friend,
17    559 U.S. 77, 96 (2010). Pursuant to Rule 12(b)(1), a party may seek dismissal of an action
18    for lack of subject matter jurisdiction “either on the face of the pleadings or by presenting
19    extrinsic evidence.” Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir.
20    2003). Where the party asserts a facial challenge, the court limits its inquiry to the
21    allegations set forth in the complaint. Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039
22    (9th Cir. 2004). The court assumes plaintiff’s “[factual] allegations to be true and draw[s]
23    all reasonable inferences in [his] favor.” Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir.
24    2004). Where the party asserts a factual challenge, the court may consider extrinsic
25    evidence demonstrating or refuting the existence of jurisdiction without converting the
26    motion to dismiss into a motion for summary judgment. Id.
27    //
28    //
                                                    2
                                                                                18-cv-1601-AJB-MSB
     Case 3:18-cv-01601-AJB-DEB Document 103 Filed 11/23/20 PageID.2131 Page 3 of 7



1              Failure to State a Claim
2              “To survive a motion to dismiss for failure to state a claim, a complaint must contain
3     sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
4     face.” Heimrich v. Department of the Army, 947 F.4d 574 (2020) (quoting Ashcroft v. Iqbal,
5     556 U.S. 662, 678 (2009)). “A claim has facial plausibility when the plaintiff pleads factual
6     content that allows the court to draw the reasonable inference that the defendant is liable
7     for the misconduct alleged.” Ashcroft, 556 U.S. at 678. The complaint “does not need
8     detailed factual allegations,” but the plaintiff must provide more than “labels and
9     conclusions” to withstand scrutiny under Rule 12(b)(6). Twombly, 550 U.S. at 555. In
10    determining a motion to dismiss for failure to state a claim, a Court assumes plaintiff’s
11    factual allegations to be true and draws all reasonable inferences in his favor. Wolfe, 392
12    F.3d at 362.
13                                           III.    DISCUSSION
14             Subject Matter Jurisdiction
15             The Secretary argues that this Court lacks subject matter jurisdiction over Thomas’s
16    third cause of action, the falsifying documentation claim, and his fifth cause of action, the
17    Whistleblower Protection Act claim. (Doc. No. 87 at 13-14, 16-17.) 3 Having reviewed the
18    amended complaint and attachments thereto, the Court agrees. Lee v. City of Los Angeles,
19    250 F.3d 668, 688 (9th Cir. 2001).
20                         Falsifying Documentation Claim (Third Cause of Action)
21             Thomas claims that his supervisor, Leagaioalii C. Mapu (“Mr. Mapu”), “alter[ed] a
22    safety report, in which [sic] to circumvent the plaintiff[’s] medical condition,” and directed
23    another employee “to have the plaintiff sign a blank Performance Appraisal.” (Doc. No. 4
24    at 8, 11.) Thomas asserts these allegations in connection with his third cause of action,
25    “falsifying documentation,” which sounds in the tort claims of misrepresentation and
26    deceit. (Id. at 19.) Federal employees, however, are immune from liability for tort claims
27
28    3
          The page citations in this order refer to the ECF-generated page numbers at the top of each document.
                                                           3
                                                                                         18-cv-1601-AJB-MSB
     Case 3:18-cv-01601-AJB-DEB Document 103 Filed 11/23/20 PageID.2132 Page 4 of 7



1     pursuant to the under the Federal Torts Claim Act (FTCA). 4 M.J. v. United States, 721 F.3d
2     1079, 1084 (9th Cir. 2013). As a supervisor for Naval Branch Health Clinic Kearny Mesa
3     (formerly Tricare Outpatient Clinic Clairemont), Mr. Mapu is a federal employee. (Doc.
4     No. 4 at 5-6.) Thomas does not allege any facts to suggest that Mr. Mapu was acting outside
5     of his scope of employment as a federal employee. Thus, Mr. Mapu is immune from
6     liability for the torts at issue. Consequently, the Court lacks subject matter jurisdiction over
7     Thomas’s falsifying documentation claim against Mr. Mapu. Accordingly, the Court
8     DISMISSES Thomas’s third cause of action. 5
9                         Whistleblower Protection Act Claim (Fifth Cause of Action)
10            Thomas claims that he was subjected to retaliation in violation of the Whistleblower
11    Protection Act (“WPA”). The administrative exhaustion requirement for a WPA claim
12    requires an aggrieved employee to file a formal complaint for adjudication with either the
13    Office of Special Counsel (“OSC”) or the Merit Systems Protection Board (“MSPB”). Kerr
14    v. Jewell, 836 F.3d 1048, 1053 (9th Cir. 2016); 5 C.F.R. §§ 1209.2 (b)(1), 1209.5(a); 5
15    U.S.C.A. § 1214. In the FAC, Thomas does not allege facts to show that he filed any formal
16    complaints for adjudication regarding his whistleblowing complaint with the OSC or
17    MSPB. Thus, Thomas failed to satisfy the administrative exhaustion requirement for his
18    WPA claims. Consequently, the Court lacks subject matter jurisdiction over WPA claims.
19    Accordingly, the Court DISMISSES Thomas’s fifth cause of action. The Court grants
20    Thomas a final opportunity to plead facts to show exhaustion for his WPA claims.
21
22
      4
         The only proper defendant for claims under the FTCA is the United States. 28 U.S.C. § 1346. Even if
23    the United States was substituted in this case, however, both misrepresentation and deceit are intentional
      torts which is expressly excluded from the United States’ waiver of sovereign immunity. See 28 U.S.C.
24    § 2680(h); see also United States v. Dalm, 494 U.S. 596, 608 (1990) (“Under settled principles of
25    sovereign immunity, the United States, as sovereign, is immune from suit save as it consents to be sued .
      . . and the terms of its consent to be sued in any court define that court’s jurisdiction to entertain the suit.”)
26    (internal quotations omitted).
      5
         To the extent that Thomas is seeking to enforce a criminal statute related to falsifying documentation,
27    his claim fails. Private citizens cannot bring criminal charges in civil court because “a private citizen lacks
      a judicially cognizable interest in the prosecution or nonprosecution of another.” Linda R.S. v. Richard
28    D., 410 U.S. 614, 619 (1973).
                                                              4
                                                                                               18-cv-1601-AJB-MSB
     Case 3:18-cv-01601-AJB-DEB Document 103 Filed 11/23/20 PageID.2133 Page 5 of 7



1            Failure to State a Claim
2            Next, the Secretary argues Thomas’s FAC fails to state a claim upon which relief
3     may be granted because he does not allege membership of a protected class for purposes
4     of his Title VII claims, and because he fails to state viable causes of action under 42 U.S.C.
5     § 1983.
6                       Title VII Claims (First and Second Causes of Action)
7            To litigate a Title VII claim pursuant to 42 USC § 2000e, a plaintiff must allege
8     discrimination based on plaintiff’s membership of a protected class: race, color, religion,
9     sex, or national origin. 42 U.S.C. § 2000e. In the FAC, Thomas alleges various personnel
10    discriminated against him for making a report against Mr. Mapu under the Whistleblower
11    Protection Act. (Doc. No. 4 at 20.) Nowhere in the FAC, however, does Thomas
12    specifically state that his discrimination was due to his membership in a protected class.
13    And even if the Court found, based on certain documents attached to the FAC, 6 that
14    Thomas is alleging discrimination based on his race, his Title VII claims appear to be
15    time-barred. To pursue a Title VII employment discrimination claim, a plaintiff must first
16    file a charge with the EEOC and thereafter may commence a civil action after receiving a
17    “right-to-sue” notice. See Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843, 1847 (2019).
18    “Whether or not the EEOC acts on the charge, a complainant is entitled to a ‘right-to-sue’
19    notice 180 days after the charge is filed.” Id. And a plaintiff must have filed suit within 90
20    days of receiving such notice. See 42 U.S.C § 2000e-5(f).
21           Here, Thomas appears to have submitted a complaint to the EEOC in 2013. In order
22    to have brought a civil action within the statute of limitations for his Title VII claims,
23    Thomas should have filed suit within 90 days from when the EEOC gave him a
24    “right-to-sue” notice. Thomas pled no facts to indicate that he never received such notice
25
26
      6
       Materials submitted as part of the complaint are not “outside” the complaint and may be considered. See
27    Lee, 250 F.3d at 688. An EEO report attached to his FAC details, “[Thomas] feels that his first-line
      supervisor, Leagaioalii “Coco” Mapu, has been discriminating against him based on race (African
28    American), color (black) and sex (male) by harassing him at work.” (Doc. No. at 184).
                                                         5
                                                                                       18-cv-1601-AJB-MSB
     Case 3:18-cv-01601-AJB-DEB Document 103 Filed 11/23/20 PageID.2134 Page 6 of 7



1     or that he took any action upon receipt thereof. It therefore appears that his Title VII claims
2     expired approximately six years ago and are therefore barred by the statute of limitations.
3     See 42 U.S.C § 2000e-5(f). Accordingly, the Court DISMISSES his Title VII claims (the
4     first and second causes of action in the FAC). The Court grants Thomas a final opportunity
5     to amend his complaint to show that these claims are not time-barred. See Jablon v. Dean
6     Witter & Co., 614 F.2d 677, 682 (9th Cir. 1980) (noting that dismissal may be granted “if
7     the assertions of the complaint, read with the required liberality, would not permit the
8     plaintiff to prove that the statute was tolled”).
9                      42 U.S.C. § 1983 (Fourth Cause of Action)
10          The Secretary additionally asserts that Thomas’s FAC fails to state a claim under 42
11    U.S.C. § 1983. A section 1983 claim requires a plaintiff to allege: (1) the violation of a
12    right secured by the Constitution or laws of the United States, and (2) that the violation
13    was committed by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48
14    (1988). Dismissal of a section 1983 claim is proper “if the complaint is devoid of factual
15    allegations that give rise to a plausible inference of either element.” Naffe v. Frey, 789 F.3d
16    1030, 1036 (9th Cir. 2015) (citations omitted).
17          Despite the Court previously finding that his section 1983 claims do not satisfy the
18    “under color of state law” element, Thomas still alleged no facts in his FAC to show that
19    the various federal personnel referenced in his FAC acted under the color of state law, as
20    required under 42 U.S.C. § 1983. (Doc. Nos. 3 at 4-5; 4 at 22). Rather, the FAC involves
21    allegations concerning Thomas’s employment by the United States Navy, a federal entity,
22    and incidents involving his supervisor and co-workers, federal employees. No facts suggest
23    that any federal employee was acting under state law. Because federal employees acting
24    pursuant to federal law are not acting under the color of state law, Thomas has again failed
25    to state a cognizable section 1983 claim. See Billings v. United States, 57 F.3d 797, 801
26    (9th Cir. 1995); Stonecipher v. Bray, 653 F.2d 398, 401 (9th Cir. 1981). Thus, the Court
27    DISMISSES Thomas’s fourth cause of action.
28    //
                                                     6
                                                                                18-cv-1601-AJB-MSB
     Case 3:18-cv-01601-AJB-DEB Document 103 Filed 11/23/20 PageID.2135 Page 7 of 7



1                                      IV.     CONCLUSION
2           For the reasons stated above, the Court GRANTS the Secretary’s motion to dismiss
3     the FAC. 7 (Doc. No. 87.) As the Court has previously granted Thomas leave to amend his
4     complaint, the Court DIMISSES, without leave to amend, the third and fourth causes of
5     action, the falsifying documentation claim and section 1983 claims, respectively.
6           The Court DISMISSES, with leave to amend, the first and second causes of action,
7     the Title VII claims, and his fifth cause of action, the Whistleblower Protection Act Claim.
8     The Court affords Thomas a final opportunity to amend only these claims and is
9     DIRECTED to plead facts sufficient for relief and address the deficiencies referenced in
10    this Order. See supra §§ III.A.2, III.B.1. The amended complaint may be filed on or before
11    December 11, 2020. Failure to do so will result in dismissal of this case. Lastly, as the
12    proper defendant in a Title VII action is “the head of the department, agency, or unit, as
13    appropriate,” 42 U.S.C. § 2000e-16(c), the Court dismisses the Title VII claims against the
14    individual federal employees named in this case. See Carlson v. Veneman, No. C 01-1410
15    MMC, 2002 WL 413807, at *1 (N.D. Cal. Mar. 12, 2002) (“Title VII requires that in a civil
16    action alleging employment discrimination by the government, ‘the head of the department,
17    agency, or unit, as appropriate, shall be the defendant.”); accord Toro v. Napolitano, No.
18    12-CV-2804-IEG WVG, 2013 WL 4102158, at *3 (S.D. Cal. Aug. 13, 2013); Hill v.
19    England, No. CVF05869RECTAG, 2005 WL 3031136, at *2 (E.D. Cal. Nov. 8, 2005).
20          IT IS SO ORDERED.
21    Dated: November 23, 2020
22
23
24
25
26
27
      7
       As the Court grants the Secretary’s motion to dismiss on other grounds, it need not consider the
28    Secretary’s Federal Rule of Civil Procedure 8 and insufficient service of process arguments.
                                                     7
                                                                                 18-cv-1601-AJB-MSB
